Sherwood, C. J.
At the conclusion of the trial of this ■cause in the circuit court, before his Honor, Judge Wick-ham, the defendant asked the following declaration of law, which was given: “If from the evidence the court finds that previous to December, 1867, one Herman Eggeman intermarried with Catherine Brebaugh, and that there.after and in the month of December, 1867, the said Eggeman was appointed by the St. Louis probate court as curator of "the estate of Erancis L. Brebaugh, to succeed the said ■Catherine Brebaugh in her guardianship of the estate of :said minor; that thereafter, and previous to March 3rd, 1868, the said Catherine Brebaugh accounted with and ■paid over to said Eggeman the said balance in her hands .as such guardian shown by her last settlement; and' that •on March 3rd, 1868, the said Eggeman filed in the St. Louis probate court an inventory and receipt over his signature and under his corporal oath acknowledging that he had received from her such balance; and if the court .also finds that thereafter said Eggeman, in his annual settlement charged himself with the amount of money thus .acknowledged by him to have been received from said 'Catherine, and allowed interest thereon to the estate of ■said minor at six per cent per annum, then the plaintiff cannot recover in this action.” The evidence fully justified the circuit court in thus declaring the law, and it would ■.seem that there could be but one opinion on the facts proven. The court of appeals, his Honor, Judge Bake-well, delivering the opinion, after a careful examination of the testimony, affirmed the judgment of the court below. The opinion referred to is so satisfactory that we cannot do better than adopt it as our own, this we do, and affirm the judgment.
All concur.